Exhibit 10.2

 

EMPLOYMENT NON-COMPETE, NON-SOLICIT AND CONFIDENTIALITY AGREEMENT

 

This Employment Non-Compete, Non-Solicit and Confidentiality Agreement
(“Agreement”) is entered into between Citi Trends, Inc. (“Company”), and Ivy
Council (“Employee”), effective as of the 1st day of May, 2013.

 

For and in consideration of the mutual covenants and agreements contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree:

 

1.                                      Employment; Scope of Services. Company
shall employ Employee, and Employee shall be employed by Company, as Executive
Vice President, Human Resources (“EVPHR”). Employee shall use his/her best
efforts and shall devote his/her full time, attention, knowledge and skills to
the faithful performance of his/her duties and responsibilities as a Company
employee. Employee shall have such authority and such other duties and
responsibilities as assigned by the Chief Executive Officer. Employee shall
comply with Company’s policies and procedures, shall conduct him/herself as an
ethical business professional, and shall comply with federal, state and local
laws.

 

2.                                      At-Will  Employment. Nothing in this
Agreement alters the at-will employment relationship between Employee and
Company. Employment with Company is “at-will” which means that either Employee
or Company may terminate the employment relationship at any time, with or
without notice, with or without cause. The date of Employee’s cessation of
employment for any reason is the “Separation Date.”

 

3.                                      Confidentiality.

 

(a)                                 Employee acknowledges and agrees that
(1) the retail sale of value-priced/off- price family apparel is an extremely
competitive industry; (2) Company has an ongoing strategy for expansion of its
business in the United States; (3) Company’s major competitors operate
throughout the United States and some internationally; and (4) because of
Employee’s position as EVPHR, he/she will have access to, knowledge of, and be
entrusted with, highly sensitive and competitive Confidential Information (as
defined in subsection (b) below) of Company, including without limitation
information regarding sales margins, purchasing and pricing strategies,
marketing strategies, vendors and suppliers, plans for expansion and placement
of stores, and also specific information about Company’s districts and stores,
such as staffing, budgets, profits and the financial success of individual
districts and stores.

 

(b)                                 As used herein, “Confidential Information”
means and includes any and all Company data and information in any form
whatsoever (tangible or intangible) which: (1) relates to the business of
Company, irrespective of whether the data or information constitutes a “trade
secret” (as defined by applicable law); (2) is disclosed to Employee or which
Employee obtains or becomes aware of as a consequence of Employee’s relationship
with Company; (3) has value to Company; and (4) is not generally known to
Company’s competitors. “Confidential Information” includes (but is not limited
to) technical or sales data, formulas, patterns, compilations, programs,
devices, methods, techniques, drawings, processes, financial data and

 

1

--------------------------------------------------------------------------------


 

statements, financial plans and strategies, product plans, sales or advertising
information and plans, marketing information and plans, pricing information, the
identity or lists of employees, vendors and suppliers of Company, and
confidential or proprietary information of such employees, vendors and
suppliers. Employee acknowledges and agrees that all Confidential Information is
and remains the sole and exclusive property of Company.

 

(c)                                  Employee agrees that he/she shall hold all
Confidential Information in strictest confidence, and that he/she shall protect
such Confidential Information from disclosure by or to others. Employee further
agrees that he/she shall not at any time (except as authorized by Company  in 
connection  with  Employee’s  duties  and  responsibilities  as  an  employee):
(1) disclose, publish, transfer, or communicate Confidential Information to any
person or entity, other than authorized Company personnel; or (2) use or
reproduce Confidential Information for personal benefit or for any purpose or
reason other than furthering the legitimate business interest of Company within
the scope of Employee’s duties with Company; or (3) remove or transfer any
Confidential Information from Company’s premises or systems (by any method or
means) except for use in Company’s business and consistent with Employee’s
duties with the Company. The foregoing covenants and obligations are in addition
to, and do not limit, any common law or statutory rights and/or protections
afforded to Company.

 

(d)                                 Employee acknowledges that Company has
provided or will provide Employee with Company property, including without
limitation, employee handbooks, policy manuals, price lists, financial reports,
and vendor and supplier information, among other items. Upon the Separation
Date, or upon the request of Company, Employee shall immediately deliver to
Company all property belonging to Company, including without limitation, all
Confidential Information and any property related to Company, whether in
electronic or other format, as well as any copies thereof, then in Employee’s
custody, control or possession. Upon the Separation Date, Employee shall provide
Company with a declaration certifying that all Confidential Information and any
other Company property have been returned to Company, that Employee has not kept
any copies of such items or distributed such items to any third party, and that
Employee has otherwise complied with the terms of Section 3 of this Agreement.

 

4.                                      Covenant Not to Compete. Employee agrees
that he/she will not, at any point during his/her employment with Company, work
for or engage or participate in any business, enterprise, or endeavor that in
any way competes with any aspect of Company’s business or that otherwise
conflicts with Company’s interest. In addition, for a period of one (1) year
following the Separation Date, and regardless of the reason for separation,
Employee shall not, within the continental United States: (a) become employed by
or work for a “Competitor” (as defined below) in any position or capacity
involving duties and/or responsibilities which are the same as or substantially
similar to any of the duties and/or responsibilities Employee had with and/or
performed for Company; or (b) perform or provide any services which are the same
as or substantially similar to any of the services which Employee performed or
provided for the Company, for or on behalf of any Competitor. For purposes of
this Section 4, the term “Competitor” shall mean only the following businesses,
commonly known as: Cato, TJX (including without limitation TJMAXX and
Marshalls), Burlington Stores, and Ross Stores.

 

2

--------------------------------------------------------------------------------


 

5.                                      Covenant Not to Solicit. During
Employee’s employment with Company, and for a period of eighteen (18) months
following the Separation Date, and regardless of the reason for separation,
Employee agrees not to solicit any “Merchandise Vendors” (as defined below) for
the purpose of obtaining merchandise and/or inventory for or on behalf of any
“Competitor” (as defined in Section 4 of this Agreement). As used herein,
“Merchandise Vendors” means and includes any person or entity who/that has been
a vendor or supplier of merchandise and/or inventory to Company during the
eighteen (18) months immediately preceding the Separation Date or to whom/which
Company is actively soliciting for the provision of merchandise and/or
inventory, and with whom/which Employee had “material contact.” For purposes of
this agreement, “material contact” means that Employee either had access to
confidential information regarding the Merchandise Vendor, or was directly
involved in negotiations or retention of such Merchandise Vendor.

 

Employee specifically acknowledges and agrees that, as EVPHR, his/her duties
include, without limitation, establishing purchasing and pricing strategies and
policies, managing sales margins, involvement in establishing and maintaining
vendor relationships, and having contact with and confidential and/or
proprietary information regarding Merchandise Vendors. The non- solicitation
restrictions set forth in this Section 5 are specifically limited to Merchandise
Vendors with whom Employee had contact (whether personally, telephonically, or
through written or electronic correspondence) during employment as EVPHR or
about whom/which Employee had confidential or proprietary information because of
his/her position with Company.

 

6.                                      Covenant Not to Recruit Personnel.
During Employee’s employment with Company, and for a period of two (2) years
following the Separation Date, and regardless of the reason for separation,
Employee will not: (a) recruit or solicit to hire or assist others in recruiting
or soliciting to hire, any employee of Company; or (b) cause or assist others in
causing any employee of Company to terminate an employment relationship with
Company.

 

7.                                      Severability. If any provision of this
Agreement is held invalid, illegal, or otherwise unenforceable, in whole or in
part, the remaining provisions, and any partially enforceable provisions to the
extent  enforceable, shall be binding  and remain in full  force and effect.
Further, each particular prohibition or restriction set forth in any Section of
this Agreement shall be deemed a severable unit, and if any court of competent
jurisdiction determines that any portion of such prohibition or restriction is
against the policy of the law in any respect, but such restraint, considered as
a whole, is not so clearly unreasonable and overreaching in its terms as to be
unconscionable, the court shall enforce so much of such restraint as is
determined to be reasonably necessary to protect the legitimate interests of
Company. Employee and Company expressly agree that, should any court of
competent jurisdiction find or determine that any of the covenants contained
herein are overly-broad or otherwise unenforceable, the court may “blue-
pencil,” modify, and/or reform any such covenant (in whole or in part) so as to
cure the over- breadth or to otherwise render the covenant enforceable.

 

8.                                      Survival of Covenants. All rights and
covenants contained in Sections 3, 4, 5, and 6 of this Agreement, and all
remedies relating thereto, shall survive the termination of this Agreement for
any reason.

 

3

--------------------------------------------------------------------------------


 

9.                                      Governing Law. All matters affecting
this Agreement, including the validity thereof, are to be subject to, and
interpreted and construed in accordance with, the laws of the State of Georgia
applicable to contracts executed in and to be performed in that State.

 

10.                               Acknowledgment of
Reasonableness/Remedies/Enforcement.

 

(a)                                 Employee acknowledges that: (1) Company has
valid interests to protect pursuant to Sections 3, 4, 5, and 6 of this
Agreement; (2) the breach of the provisions of Sections 3, 4, 5, or 6 of this
Agreement would result in irreparable injury and permanent damage to Company;
and (3) such restrictions are reasonable and necessary to protect the interests
of Company, are critical to the success of Company’s business, and do not cause
undue hardship on Employee.

 

(b)                                 Employee agrees that determining damages in
the event of a breach of Sections 3, 4, 5, or 6 by Employee would be difficult
and that money damages alone would be an inadequate remedy for the injuries and
damages which would be suffered by Company from such breach. Therefore, Employee
agrees that Company shall be entitled (in addition to any other remedies it may
have under this Agreement, at law, or otherwise) to immediate injunctive and
other equitable relief to prevent or curtail any such breach by Employee.
Employee and Company waive any requirement that a bond or any other security be
posted. Nothing in this Agreement shall prohibit Company from seeking or
recovering any legal or monetary damages to which it may be entitled if Employee
breaches any provision in this Agreement.

 

11.                               Miscellaneous. This Agreement constitutes the
entire agreement between the parties and supersedes any and all prior contracts,
agreements, or understandings between the parties which may have been entered
into by Company and Employee relating to the subject matter hereof. This
Agreement may not be amended or modified in any manner except by an instrument
in writing signed by both Company and Employee. The failure of either party to
enforce at any time any of the provisions of this Agreement shall in no way be
construed to be a waiver of any such provision or the right of such party
thereafter to enforce each and every such provision. No waiver of any breach of
this Agreement shall be held to be a waiver of any other or subsequent breach.
All remedies are cumulative, including the right of either party to seek
equitable relief in addition to money damages.

 

EMPLOYEE ACKNOWLEDGES AND AGREES THAT HE/SHE HAS CAREFULLY READ THIS AGREEMENT
AND KNOWS AND UNDERSTANDS ITS CONTENTS, THAT HE/SHE ENTERS INTO THIS AGREEMENT
KNOWINGLY AND VOLUNTARILY, AND THAT HE/SHE INDICATES HIS/HER CONSENT BY SIGNING
THIS FINAL PAGE.

 

(SIGNATURES TO FOLLOW ON NEXT PAGE)

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the day and year first above written.

 

 

Citi Trends, Inc.

 

 

 

 

Employee Signature

 

 

 

By:

 

 

Employee Residence Address:

R. Edward Anderson

 

 

Chairman and Chief Executive Officer

 

 

 

5

--------------------------------------------------------------------------------

 